Exhibit 10.64




AMENDMENT TO RSU AWARD AGREEMENT
(_______________)
This is a [First] Amendment to RSU Award Agreement (the “Amendment”), between
Tempur Sealy International, Inc. (the “Company”), and [_______________] (the
“Employee” and together with the Company, the “Parties”).
WHEREAS, the Parties are parties to a Restricted Stock Unit Award Agreement,
dated as of [_______________] (the “RSU Award Agreement”);
WHEREAS, the RSU Award Agreement currently provides that upon an “Approved
Retirement”, the Committee may in its discretion continue the vesting of a pro
rata portion (as determined pursuant to the RSU Award Agreement) of the
Restricted Stock Units in accordance with the annual vesting schedule set forth
in the RSU Award Agreement, subject to the other terms and conditions of the RSU
Award Agreement;
WHEREAS, in the RSU Award Agreement an Approved Retirement is defined in part by
reference to the term “retirement”, which is not defined; and
WHEREAS, the Company wishes to amend the RSU Award Agreement to (i) create a new
definition of “Retirement”; (ii) continue to provide the Compensation Committee
the discretion to determine whether any “Retirement” (as defined) should
constitute an Approved Retirement, and (iii) provide the Compensation Committee
additional discretion to determine whether on an Approved Retirement all or only
part of the unvested Restricted Stock Units (i.e., some amount other than a pro
rata portion as currently provided in the RSU Award Agreement) shall vest.
NOW, THEREFORE, the Parties hereto agree as follows:
1.    Amendment.
(a)    Section 4(e) (“Approved Retirement”) is hereby amended in its entirety to
read as follows:
“(e) Approved Retirement. In the event of the Recipient’s Approved Retirement,
the Committee may at its sole discretion consent to the continued vesting of all
or part of the unvested Restricted Stock Units on the remaining Vesting Dates
and the balance (if any) shall be cancelled and no Stock issued therefor.
Notwithstanding the foregoing no Stock shall be issued and all of Recipient’s
rights to the unvested Restricted Stock Units and the related Stock issuable
thereunder shall be forfeited, expire and terminate unless (i) the Company shall
have received a Release and Waiver from the Recipient (and




--------------------------------------------------------------------------------

Exhibit 10.64




said Release and Waiver shall have become irrevocable in accordance with its
terms) prior to the next applicable Vesting Date (or if earlier the deadline
established in the form of release delivered by the Company to Recipient for
execution) and (ii) the Recipient shall have complied with the covenants set
forth in Section 10 of this Agreement. If and to the extent the Committee shall
for any reason decline to consent to continued vesting on the Recipient’s
Retirement, then the provisions of subsection (c) above shall instead apply.”
(b)    Section 4(f)(vi) (“Approved Retirement”) is hereby amended in its
entirety to read as follows:
“(vi) “Approved Retirement” shall mean any Retirement of the Recipient the
Committee determines in its sole discretion shall be treated as an “Approved
Retirement” for purposes of this Agreement; and”
(c)    Section 4(f) is hereby amended by adding the following as a new clause
(vii):
“(vii) “Retirement” shall mean the voluntary termination of the Recipient’s
employment with the Company or any of its Subsidiaries or Affiliates on or after
reaching the minimum age of fifty-five (55); provided, however, that the sum of
the Recipient’s age plus years of service (counting whole years only) must equal
at least sixty (60) and provided further that there is no basis for the Company
to terminate the Recipient For Cause at the time of Recipient’s voluntary
termination.”
2.    No Other Amendments. Except as expressly set forth above, the RSU Award
Agreement remains in full force and effect in accordance with its terms.
3.    Defined Terms. Capitalized terms used herein without definition have the
meanings given them in the RSU Award Agreement.
4.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.




--------------------------------------------------------------------------------

Exhibit 10.64




IN WITNESS WHEREOF, the Parties have executed this First Amendment to RSU Award
Agreement as of this ____ day of _______________, 201[_].
The Company

TEMPUR SEALY INTERNATIONAL, INC.


By: ________________________________
Name:    
Title:    
Employee
____________________________________



